*548The opinion of the court was delivered by
Mason, J.:
In a petition for a rehearing the appellant urges that the opinion shows no foundation for the assumption that the contract for arbitration did not include an agreement that the award should be unanimous. The substantial part of the contract reads as follows:
“Each of said above-named parties agree to select an arbitrator and these two arbitrators to select a third, which said board of arbitrators shall hear and determine the difference existing between said parties and make an award which the parties hereto agree to abide by, and we each hereby especially agree to do as the arbitrators herein named may award us to do and in such manner and at such time as we are directed to do by said arbitrators.”
We regard this language as failing to show expressly whether or not an award by a majority of the arbitrators was in contemplation. It does not in terms refer to the matter. It does not say that two of the arbitrators may act, and it does not say that all three must reach an agreement. It indicates a probability that the parties in fact gave no thought to this phase of the matter. In the absence of a statute, the law imputes to the signers of such a contract a purpose to require a unanimous decision. But here, by reason of the statute, the rule is reversed. The parties are deemed to have contracted in view of the statute, and to have intended to authorize an award by a majority of the arbitrators.
The petition for a rehearing is denied.